Citation Nr: 0803447	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  99-13 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to an increased rating for prostatitis, 
prostatic hypertrophy, and epididymitis, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1973, and from July to December 1976.  He was born in 
April 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Service connection is also in effect for post-traumatic 
stress disorder (PTSD), rated as 100 percent disabling; 
diabetes mellitus, Type II, with erectile dysfunction, rated 
at 10 percent; and varicocele, rated as noncompensabe (zero 
percent).  The veteran is also in receipt of special monthly 
compensation on account of loss of use of a creative organ.

In February 2001, the veteran testified before a Veterans Law 
Judge during a Board hearing in Washington, D.C.  The case 
was remanded in May 2001 for additional evidentiary 
development. 

In a June 2006 letter from the Board, the veteran was advised 
that the Veterans Law Judge who had conducted the 2001 
hearing was no longer with the Board.  Since the regulations 
provide that the Veterans Law Judge who conducts a hearing on 
appeal must participate in any decision made on that appeal, 
the veteran was asked what he wished to do with regard to a 
hearing.  See 38 C.F.R. § 20.707 (2007)).  

In July 2006, in response to the Board's June 2006 letter, 
the veteran requested another Board hearing before a Veterans 
Law Judge sitting at the VARO.

The case was remanded by the Board in September 2006.

A hearing was scheduled before a Veterans Law Judge on Travel 
Board at the VARO on February 13, 2007; the veteran did not 
appear for the hearing.  However, in the interim, a 
memorandum had been provided by the veteran's representative, 
dated February 8, 2007, to the effect that his current health 
and personal problems precluded his attendance, and asking 
for the hearing to be rescheduled.  

The hearing was rescheduled for May 15, 2007.  However, a VA 
Form 119 appears in the file, dated May 10, 2007, to the 
effect that the veteran would be unable to attend that 
hearing due to a lack of transportation, and was hoping to 
have a vehicle by June or July 2007, and asked that the 
hearing be rescheduled for a future date.  A memorandum is of 
record signed by the Veterans Law Judge who had been 
scheduled to hear his testimony at the May 2007 hearing to 
the effect that, absent a showing of good cause for the 
veteran's not appearing, a new hearing would not be 
rescheduled.

However, it appears that the veteran may not have been 
informed that his request for rescheduling the hearing had 
been denied.  His representative apparently was also unaware 
of the decision not to reschedule.  In an August 2007 Motion 
to Remand, the veteran's representative at the Board has 
endorsed the veteran's request and asked for rescheduling of 
his hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should schedule the veteran for 
a hearing before a Veterans Law Judge 
sitting at the VARO.  The RO should notify 
the veteran and his representative of the 
date and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2007). 

3.  After the hearing, the claims file 
should be returned to the Board.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No action 
is required of the veteran until he is 
notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

